 In the Matter of BLOEDEL-DONOVAN LUMBER MILLSand COLUMBIAVALLEY LUMBER COMPANYandINTERNATIONALWOODWORKERS OFAMERICA, LOCAL No. 46Case No. 8-695Lumber Industry-Supplemental Decision:on further hearing after stipula-tion between rival unions affecting unit found in original Decision;no issue asto jurisdiction-UnitsAppropriate for Collective Bargaining:retail subsidiary:by stipulation,all employees,excluding supervisory employees with authorityto hire and discharge and office employees,separate unit; upon request of unionsclaiming membership among employees of subsidiary,truck drivers also excluded ;no objection to such exclusion by companies or by petitioning organization ;membership claims of latter as to such employees withdrawn;parent company :originalDecision found all employees,excluding supervisory employees withauthority to hire and discharge and office employees, part of industrial unit ;unions intervening at further hearing requested separate unit for truck drivers,garagemen and helpers in fuel department;history of separate collective bargain-ing upon behalf of such employees;no evidence introduced by petitioningorganization specifically directed to contention for such separate unit ; con-siderations evenly balanced;appropriate unit or units to be resolved by desiresof employees in elections-Contracts:oral agreement with parent company onbehalf of truck drivers,garagemen and helpers not asserted as bar to determina-tion of representatives;exclusive bargaining contract between parent companyand "inside"union, formed after date of original Decision and dissolved prior tohearing, likewise nobar-Certification of Representatives:as to unit consistingof employees of subsidiary;on basis of petition signed by members, by stipula-tion betti-,een unions concerned;no objection by companies-ElectionsOrdered:separately for truck drivers, garagemen and helpers in fuel department,and forother employees of parent company ; eligibility determined by pay-roll list forlast period of normal operations in logging camp and by"active" lists ofemployees actually working prior to first hearing and others who might reason-ably expect reemployment;operations curtailed;rehiring done on basis of lists,in order of seniority;except employees who have since quit or been discharged forcause.Mr. William A. Babcock,for the Board.Mr. W. H. AbottandMr. Harold Lant,of Bellingham, Wash., andMr. Charles H. Paul,of Seattle,Wash., for the parent Company andthe Columbia Company.Mr. Paul Coughlin,of Seattle, Wash., for the I. W. A.Mr. L. Presley Gill,of Seattle,Wash., for the old Sawmill Union,the new Sawmill Union, and the Teamsters Union.Mr. L. W. Garrison,of Olympia, Wash., for theBoommen andRafters Union.Mr. David Y. Campbell,of counselto the Board.11 N. L.R. B., No. 26.258 BLOEDEL-DONOVAN LUMBER MILLS ET AL.SUPPLEMENTAL DECISIONCERTIFICATION OF REPRESENTATIVESANDDIRECTION OF ELECTIONS259February14, 1939On July12, 1938, the NationalLaborRelations Board, herein calledthe Board,issued its Decision and Direction of Election1in the above-entitled proceeding,directing that an election be conducted withintwenty(20) days from the date of the Direction,under the directionand supervisionof theRegional Director for the Nineteenth Region(Seattle,Washington),among the employees of Bloedel-DonovanLumber Mills, herein called theparent Company,employed at itsCargo mill,including the crib boom,Larson mill,sash and door fac-tory, box factory,fuel department,and garage,herein called theBellingham operations,and Saxon camp, and among all employeesof ColumbiaValley Lumber Company,herein called the ColumbiaCompany, employedduring thelast pay-roll period in each of saidoperations,respectively,next preceding the date of said Direction,excluding supervisory employees with authority to hire and discharge,office employees,and those who have since quit or been discharged forcause,to determinewhether suchemployees desire to be representedby InternationalWoodworkers of America,Local No. 46,affiliatedwith the Committee for Industrial Organization,herein called theI.W. A., or byLumber and Sawmill Workers Union, Local No. 2508,affiliated with the American Federation of Labor, herein called theold Sawmill Union,for the purpose of collective bargaining, or byneither.On July 29, 1938,the Board amended its Direction of Elec-tion 2 to provide that the election be held at such time as the Boardmay in the future direct.On December 3,1938, theI.W. A. and theold Sawmill Union enteredinto a stipulation concerning their respective claims as to the appro-priate unit and as to,membership.Said stipulation, which was filedwith the Board,was not signed by either the parent Company or theColumbia Company.The stipulation provided in substance,subject to approval by theBoard :(a) that theI.W. A. withdrewits claims to represent em-ployees ofthe ColumbiaCompany; (b) that the old Sawmill Unionwithdrewits claims to represent employees of the parent Company;(c) that either the old Sawmill Union be certified as bargaining repre-18 N. L. R. B. 230.2 8 N. L. R. B. 240 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative for employees of the Columbia Company, or that the amendedpetition filed by the I. W. A. on March 26, 1938, be treated as furtheramended by striking out the allegation therein that a question affectingcommerce had arisen concerning representation of employees of theColumbia Company.On December 16, 1938, the Board issued its order granting leave tothe I.W. A. to amend its amended petition in accordance with theterms of the stipulation, dismissing the proceeding as to the ColumbiaCompany without prejudice, and reopening the record for furtherhearing upon the issues raised by the amended petition, as amended.Thereafter, on January 9, 1939, the Board issued its order vacatingand setting aside said order of December 16, 1938, and reopening therecord for further hearing on the issues raised by the original amendedpetition filed by the I. W. A. on March 26, 1938, and by the aforesaidstipulation.On January 9, 1939, the Regional Director issued an amendednotice of hearing, copies of which were duly served upon the parentCompany, the Columbia Company, the I. W. A., and the old SawmillUnion.Copies of the amended notice of hearing were likewise dulyserved upon United Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Sawmill Workers Union, Local No. 2667, hereincalled the new Sawmill Union, upon Local 231, International Brother-hood of Teamsters, Chauffeurs, Stablemen and Helpers of America,herein called the Teamsters Union, both affiliated with the American'Federation of Labor, and upon International Woodworkers of Amer-ica,Boommen and Rafters Union, Local No. 199, herein called theBoommen and Rafters Union, affiliated with the Committee for In-dustrial Organization, labor organizations claiming to represent em-ployees directly affected by the investigation.At the hearing theBoommen and Rafters Union withdrew its claim to represent anyemployees of the parent Company and designated the I. W. A. toact as collective bargaining representative for its members.A copyof the amended notice served upon Independent Sawmill WorkersUnion, herein called the Independent, a labor organization likewiseclaiming to represent employees directly affected by the investigation,was returned unclaimed.At the hearing it appeared that said unionhad been dissolved by vote of its members on December 31, 1938, andthat on the same date members of said union had duly transferredtheir membership and affiliation to the new Sawmill Union.Pursuant to the amended notice, a hearing was held on January 16,1939, at Bellingham,Washington, before Gustaf B. Erickson, theTrial Examiner duly designated by the Board.At the hearing theold Sawmill Union, the new Sawmill Union, and the TeamstersUnion each filed motions for leave to intervene in the proceeding. BLOEDEL-DONOVAN LUMBER MILLS ET AL.261These motions were granted by the Trial Examiner.The Board,the parent Company, the Columbia Company, the I. W. A., the oldSawmill Union, the new Sawmill Union and the Teamsters Unionwere represented by counsel and participated in the hearing.TheBoommen and Rafters Union was represented by one of its officialsand likewise participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.At the hearingthe I.W. A. moved to amend its amended petition to exclude em-ployees of the Columbia Company from the unit alleged to be appro-priate.This motion was not ruled on by the Trial Examiner. Themotion is hereby granted.During the course of the hearing the TrialExaminer made various rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed these rulingsand finds that no prejudicial errors were committed.All the rulingsare hereby affirmed.The IssuesThe record made on the further hearing raises no issue as to theBoard's jurisdiction.It is, therefore, unnecessary to reconsider ourprevious findings of fact and conclusion of law in this respect.Theissues raised by the further hearing relate to the appropriate unitand the determination of representatives.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACT1.THE APPROPRIATE UNITIn February 1938, the parent Company requested the I. W. A. toagree to a general wage reduction.The I. W. A. refused to agree tothe proposed reduction and subsequent negotiations failed to resolvethe conflict.Following the first hearing in April 1938, the parentCompany curtailed its operations and temporarily closed the Cargoand Larson mills.Operations at the Saxon camp have not beenresumed since the seasonal shut-down in December 1937.On October 16, 1938, the Independent was formed, admitting tomembership employees of the parent Company at the Bellinghamoperations.On December 3 the I. W. A. and the old Sawmill Unionentered into the stipulation mentioned above.On December 10 theparent Company entered into an exclusive bargaining contract withthe Independent.Agreement was reached between the Independentand the parent Company for a general reduction in wages. On De-cember 12 the parent Company reopened the Cargo mill, and on De-164275-30-vol xi-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDcember 27 it resumed operation of the Larson mill. Since December12 and until the date of the hearing the I. W. A. has picketed theBellingham operations.On December 31 the Independent was dissolved by vote of itsmembers, who simultaneously voted to affiliate themselves as mem-bers of the new Sawmill Union. Acting upon demands by the newSawmill Union, the parent Company, on January 10, 1939, tempo-rarily restored the wage schedule existing prior to the reduction, tobe effective on January 16.The old Sawmill Union, the new Sawmill Union, and the Team-stersUnion agree that all employees of the Columbia Company, ex-cluding truck drivers, supervisory employees with authority to hireand discharge, and office employees, constitute a separate unit appro-priate for the purposes of collective bargaining.The I. W. A. stipu-lated that the employees of the Columbia Company constitute aseparate unit.The Columbia Company and the parent Companyagree that the employees of the Columbia Company constitute aseparate unit and do not object to the exclusion of the truck driversfrom such unit.Under these circumstances we find this unit appro-priate and hereby modify our previous findings in this respect.With reference to employees of the parent Company, the conten-tions of the I. W. A., the new Sawmill Union, and the TeamstersUnion are in conflict only with respect to the inclusion in the largerunit of the truck drivers, garagemen and helpers employed in thefuel department. It is agreed by the three unions and by the parentCompany that the remaining employees of the Bellingham operationsand employees of the Saxon camp, except supervisory employeeswith authority to hire and discharge and office employees, constitutea single unit.The old Sawmill Union does not claim to representany employees of the present Company.Both the new Sawmill Union and the Teamsters Union contendthat the truck drivers, garagemen and helpers employed by the parentCompany in its fuel department should be separated from the otheremployees.Such employees are eligible to membership in the Team-sters Union, but are not admitted to membership in the new SawmillUnion.While the Teamsters Union claims to represent the truckdrivers, garagemen, and helpers of the parent Company and thetruck drivers of the Columbia Company, it is not clear from therecord whether it claims that such employees of both companiesconstitute a single unit or whether such employees of each companyconstitute two separate units.Above we have excluded the truck drivers from the unit composedof the generality of employees of the Columbia Company.No labororganization contests the claim of the Teamsters Union-to represent BLOEDEL-DONOVAN LUMBER MILLS ET AL.263the truck drivers of the Columbia Company; nor does it appear thateither company has questioned the Teamsters Union's claim.TheTeamsters Union has bargained separately with the Columbia Com-pany for the truck drivers since 1935 and has an existing oral agree-ment with that company.Under these circumstances we assume thatthe Teamsters Union desires to continue bargaining with the Co-lumbia Company on the basis of a separate unit. It follows, there-fore, that no question concerning representation of the truck driversof the Columbia Company exists.There remains the question whether the truck drivers, garagemenand helpers employed by the parent Company in its fuel departmentconstitute a unit apart from the other employees of the parent Com-pany.The new Sawmill Union and the Teamsters Union urge insupport of such a unit that such employees have since 1935 bargainedthrough the Teamsters Union, which has an existing oral agreementwith the parent Company.The I. W. A. contends that the only proper exclusions from theindustrial unit claimed by it are supervisory employees with author-ity to hire and discharge and office employees. It introduced no evi-dence, however, specifically directed toward the question here pre-sented.The truck drivers, garagemen and helpers are eligible tomembership in the I. W. A., and some of them have in fact becomemembers of the I. W. A.It appears that the employees in question are engaged in haulingand delivering "hog" fuel and fuel sold to retail and wholesaleconsumers and in maintaining the trucks and equipment so used.The record shows, and we have so found in our original Decisionand Direction of Election, that the truck drivers, garagemen andhelpers may properly be included in the industrial unit.On theother hand, the record shows a history of successful collective bar-gaining separately upon behalf of such employees by the TeamstersUnion since 1935.The considerations affecting the exclusion orinclusion of the truck drivers, garagemen and helpers are thus putin balance.Under these circumstances we will allow the desires ofthe employees concerned themselves to determine the issue.2As stated in Section II below, we are not satisfied on the recordas a whole that a majority of the truck drivers, garagemen and help-8 SeeMatter of TheGlobeMachine and Stamping Co.andMetal Polishers Union,Local No.3; International Association of Machinists,DistrictNo 54; FederalLaborUnion18788,and United Automobile Workers of America, 3N. L. R. B. 294. See also,Matter of Pacific Greyhound LinesandAmalgamated Association ofStreet,ElectricRailway and Motor Coach Employees of America;Matter ofPacificGreyhound LinesandBrotherhood of Railroad Trainmen, 9 NL.R.B.557.Cf.Matter of Des MoinesSteel CompanyandLodge2071,Amalgamated Association of Iron,Steel it Tin WorkersofNorth America,etc.,6N.L. It. B. 532,536;Matter of ArmouritCompanyand,Amalgamated Meat Cutters and Butcher Workmen of North America,Local No. 235,10 N. L. R. B. 912. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDers employed by the parent Company have designated either theI.W. A. or the Teamsters Union.Accordingly, upon the resultsof the elections directed below will depend the determination in thisproceeding of the unit or units among employees of the parentCompany appropriate for the purposes of collective bargaining.We find that all employees of the Columbia Company, excludingtruck drivers, supervisory employees with authority to hire anddischarge, and office employees, constitute a separate unit appropriatefor the purposes of collective bargaining, and that said unit willinsure to employees of the Columbia Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.II. THE DETERMINATION OF REPRESENTATIVESIn June 1938, there were approximately 25 employees in the ap-propriate unit at the Columbia Company.At the first hearing theold Sawmill Union introduced in evidence a petition signed by.certain employees of the Columbia Company designating the oldSawmill Union as their bargaining representative.The record anda comparison of this petition with the June 1938 pay-roll list, whichis in evidence, show that approximately 17 of the employees of theColumbia Company in said unit in June 1938, were members of theold Sawmill Union. The I. W. A. and the new Sawmill Union bothagreed that the old Sawmill Union may be certified as the exclusiverepresentative of employees in said unit.The companies did notchallenge the old Sawmill Union's showing that it represented amajority of the employees in said unit.We find that the old Sawmill Union has been designated andselected by a majority of the employees of the Columbia Company inthe appropriate unit as their representative for the purposes of col-lective bargaining.It is, therefore, the exclusive representative ofall employees in such unit for the purposes of collective bargaining,and we will so certify.With regard to employees of the parent Company, the I. W. A.,the new Sawmill Union, and the Teamsters Union each introducedin evidence signed designations of their members.The number ofdesignations of each union constitutes a majority of employees in therespective units alleged by each to be appropriate.There is, how-ever, duplication of membership between the I. W. A. and the newSawmill Union and between the I. W. A. and the Teamsters Union.We cannot, on the present record, determine the conflictingclaims asto membership.Moreover, there is a question as to whether or notthe truck drivers, garagemen and helpers should constitute a separate BLOEDEL-DONOVAN LUMBER MILLS ET AL.265unit, which we have held will depend for its determination upon the,desires of such employees themselves.The Teamsters Union, we have found, has an existing oral agree-anent with the parent Company. No claim is made that this agreementis a bar to a determination of representatives.Likewise, the contract-between the parent Company and the Independent presents no bar.The Independent was dissolved on December 31, 1938.The new Saw-mill Union asserts no right or interest in said contract, and the parentCompany regards the contract as no longer in force and effect.We think, therefore, that the question concerning representationof employees of the parent Company can best be resolved by theholding of two separate elections by secret ballot.The first electionshall be conducted among the truck drivers, garagemen and helpers,employed by the parent Company in its fuel department, to determinewhether they desire to be represented by the I. W. A., by the Team-stersUnion, or by neither organization.The second election shallbe among all employees of the parent Company at its Bellinghamoperations and its Saxon camp, excluding supervisory employees hav-ing authority to hire and discharge, office employees, and truck driv-ers,garagemen and helpers employed in the fuel department, to'determine whether such employees desire to be represented by theI.W. A., by the new Sawmill Union, or by neither organization. Ifa majority of the truck drivers, garagemen and helpers vote for theTeamsters Union, we will determine that such employees constitutea separate unit appropriate for the purposes of collective bargaining,and we will certify the Teamsters Union as the duly chosen represen-tative of that unit. If a majority of the truck drivers, garagemen,and helpers vote.for the I. W. A., we will determine that such em-ployees are part of a single unit with the other employees of theparent Company.There was introduced in evidence at the further hearing a com-posite list of employees employed at the parent Company's Belling-ham operations, including truck drivers, garagemen and helpers, dur-ing the pay-roll period ending February 15, 1938, the last normalperiod prior to the curtailment of operations.There are also inevidence certain "active" lists 4 for each of the Bellingham operations,prepared on March 9 and 10, 1938. These active lists comprise allpersons actually employed by the parent Company in each of saidoperations on the dates of their preparation, together with em-ployees of said operations who, although not actually working, mightreasonably expect reemployment.To the extent that employees onthe February 15, 1938, pay roll were working or were eligible ford Board ExhibitsNos. 11-15, inclusive. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDreemployment on March 9 and 10, 1938, their names are included insuch active lists.In addition, some 44 other employees, not actuallyworking in the first half of February, are included. In resumingand increasing operations the parent Company's policy is to rehireemployees on said active lists in order of seniority, in so far as theyremain available.While none of the parties objected to the use ofthe February 15, 1938, pay roll for the purpose of determining eligi-bility to vote in the elections, neither were there objections to theuse of the active lists, and the latter were agreed upon by the I. W. A.and the old Sawmill Union in the stipulation entered into December3, 1938.Those employed in the Bellingham operations, includingtruck drivers, garagemen, and helpers, whose names appear on the"active" lists, excluding those who have since quit or been dischargedfor cause, shall be eligible to vote in the elections.As to employees at the Saxon camp it is stipulated that the No-vember 1937 pay-roll list 5 be used for the purpose of determiningeligibility.The camp has not since been in normal operation.Whenoperations at the camp are resumed the parent Company will rehireemployees whose names appear on said list so far as then available.Those employed at the Saxon Camp whose names appear on theNovember 1937 pay-roll list, excluding those who have since quit orbeen discharged for cause, shall be eligible to vote.The record showsthat the employees of the grade crew, the bridge crew, and employeesclassified as "sundry" on construction work will not be reemployedsince their work has been completed.Such employees have in effectquit or been discharged for cause and thus will be excluded fromparticipation in the elections.The above findings of fact require a modification of the conclu-sions of law and Direction of Election set forth in our original Deci-sion.They are hereby withdrawn.Upon the basis of the abovefindings of fact and upon the entire record in the case, the Boardmakes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bloedel -Donovan Lumber Mills and Colum-bia Valley Lumber Company, Bellingham, Washington, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.2.All employees of the Columbia Company, excluding truck driv-ers, supervisory employees with authority to hire and discharge,and office employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) ofthe Act.'Board Exhibit No. 16. BLOEDEL-DONOVAN LUMBER MILLS ET AL.2673.Lumber and Sawmill Workers Union, Local No. 2508, is theexclusive representative of all employees of the Columbia Companyin such unit for the purposes of collective bargaining, within themeaning of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that Lumber and Sawmill Workers Union,Local No. 2508, has been designated and selected by a majority of theemployees of Columbia Valley Lumber Company, Bellingham, Wash-ington, excluding truck drivers, supervisory employees with authorityto hire and discharge, and office employees, as their representative forthe purpose of collective bargaining and that, pursuant to the provi-sions of Section 9 (a) of the Act, Lumber and Sawmill WorkersUnion, Local No. 2508, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment and other conditions ofemployment.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Bloedel-Donovan Lumber Mills, Bellingham, Washing-ton, separate elections by secret ballot shall be conducted withinforty (40) days from the date of this Direction, under the directionand supervision of the Regional Director for the Nineteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among the employees of Bloedel-Donovan Lumber Mills whofallwithin each of the groups described below :(a)All persons employed at the Cargo mill, including the cribboom, Larson mill, sash and door factory, box factory, fuel depart-ment, and garage, whose names appear on the "active" lists of em-ployees in said operations dated March 9 and 10, 1938, being BoardExhibits Nos. 11 to 1.5, inclusive, and all persons employed at the 268DECISIONSOF NATIONAL LABOR RELATIONS BOARDSaxon camp, whose names appear on the pay-roll list for November1937, being Board Exhibit No. 16, excluding truck drivers, garage-men and helpers employed in the fuel department, supervisory em-ployees with authority to hire and discharge, office employees, andthose who have since quit or been discharged for cause, to determinewhether such employees desire to be represented by InternationalWoodworkers of America, Local No. 46, affiliated with the Commit-tee for Industrial Organization, or by United Brotherhood of Car-penters and Joiners of America, Lumber and Sawmill WorkersUnion, Local No. 2667, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither;(b)All truck drivers, garagemen and helpers employed in thefuel department, whose names appear on the "active" list of em-ployees in said department dated March 9, 1938, being Board Ex-hibit No. 15, excluding supervisory employees with authority to hireand discharge and those who have since quit or been discharged forcause, to determine whether such employees desire to be representedby InternationalWoodworkers of America, Local No. 46, affiliatedwith the Committee for Industrial Organization, or by Local 231,International Brotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.MR. DONALD WAKEFIELD SMITH tookno part inthe considerationof the above Supplemental Decision, Certification of Representatives,and Direction of Elections.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSFebruary 21, 1939On February 14, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision, Certification ofRepresentatives, and Direction of Elections in the above-entitledproceeding.The Board hereby amends said Direction of Electionsby striking from subsection (b) thereof the words and figures "BoardExhibit No. 15" and substituting therefor the words and figures"Board Exhibit No. 14."MR. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Amendment to Direction of Elections.11 N. L.R. B., No. 26a. BLOEDEL-DONOVAN LUMBER MILLS ET AL.SAME TITLE]ORDER269March 3, 1939The record in the above-entitled proceeding having been reopened,further hearing having been had, and the Board having issued aSupplemental Decision, Certification of Representatives and Directionof Elections thereon, directing elections among certain employees ofBloedel-Donovan Lumber Mills, excluding, interalia, employees of thebridge crew, the grade crew, and employees classified as "sundry" onconstruction work at the Saxon camp whom the Board found had quitor been discharged for cause since November 1937; and, thereafter,on March 1, 1939, International Woodworkers of America, Local No.46, having filed a "Motion to Amend Decision and Direction," sup-ported by affidavit, requesting that the said Direction of Electionsbe amended to include among employees of the Saxon camp eligibleto vote in the said elections, the said employees of the bridge crew,the grade crew, and those classified as "sundry" on construction work,and the Board having duly considered the matter and having foundthat the matters contained in the said "Motion to Amend Decision andDirection" cannot be determined without the taking of furtherevidence, and the movant, having consented to a determination of thematter requested by the said "Motion to Amend Decision and Direc-tion" after the said elections have been held,IT Is HEREBY ORDEREDthat the following persons whose names appearon Board Exhibit No. 16: Nels Warnes, John Morell, M. McLennan,Edward Hood, H. C. Muce, John Maleng, L. H. Green, A. W. Horton,Vern Morgan, and Elias Melhus, shall be allowed to vote in the saidelection directed among employees of Bloedel-Donovan Lumber Millsdescribed in paragraph (a) of the said Direction of Elections, andthat the ballots cast by the aforesaid persons shall be segregated andnot counted pending a determination on the matters contained in andrequested by the said "Motion to Amend Decision and Direction."MR. DONALD WAKEFIELDSMITHtook no part in the consideration ofthe above Order.11 N. L. R. B., No. 26b.